WALLACE, JUDGE:
Claimant seeks $13,882.88 for damages sustained by its truck which partially fell through the Falls Branch Bridge on West Virginia Route *9852/4 in Wayne County, West Virginia, on August 14, 1981. The truck in question was a site mix concrete truck which was being driven to a work site by Dorsey W. Daniel, Jr., President of Wayne Concrete Company. Mr. Daniel testified that he looked for weight limit signs as he approached the bridge, but did not observe any. As he proceeded across the bridge the bridge collapsed and the back end of the truck fell through the wooden decking and wedged against the bridge abutment. The truck was estimated to weigh 50,000 pounds. A wrecker and two cranes were used to remove the truck from the bridge at a total cost of $1,654.56. Various invoices for parts to repair the truck totalled $9,142.43. Labor and equipment charges amounted to $2,660.00. Additional damages of $400.00 for loss of use of the truck, $5.00 for a copy of the accident report, and $20.89 for miscellaneous materials were also presented.
John Wilson Braley, District 2 Bridge Engineer, testified that he had visited the bridge about a month before the accident, and did not recall seeing signs posting a weight limit. The bridge at some time had been posted with an eight ton weight limit. The weight limit signs were found in the creek below the bridge following the accident. Mr. Braley further stated that he usually would request a sign be replaced if it is damaged or missing, but did not know why he did not do so before the accident. A bridge that is not posted is rated for the full legal load capacity. The road where the accident occurred is rated for 65,000 pounds, but claimant’s truck was licensed for 54,000 pounds. Mr. Braley arrived at the bridge shortly after the accident and stated that he thought the truck was overloaded. He estimated the weight of the truck at 56,000 pounds.
The evidence presented compels the conclusion that respondent knew or should have known of the absence of the weight limit signs on Falls Branch Bridge. While there was some testimony that the truck may have been overloaded, this evidence was based on visual inspection of the truck only, and the Court does not find this evidence persuasive. There was no evidence that the driver was negligent; by his testimony he specifically checked for weight limit signs. The Court, therefore, makes an award to claimant in the amount of $13,477.88. The award does not include the $5.00 charge for the accident report, nor the $400.00 for loss of use, because the testimony supporting this item of damage was speculative and not substantiated.
Award of $13,477.88.